Citation Nr: 0319007	
Decision Date: 08/05/03    Archive Date: 08/13/03

DOCKET NO.  01-05 325A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased rating for dermatitis of the 
neck and left shoulder currently evaluated as 10 percent 
disabling.

2.  Entitlement to service connection for chloracne (claimed 
as due to Agent Orange exposure).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel


INTRODUCTION

The veteran had active service from January 1952 to October 
1952.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2001 rating decision by the RO in 
Nashville, Tennessee, that respectively denied an increased 
rating for dermatitis of the neck and left shoulder currently 
evaluated as 10 percent disabling, and service connection for 
chloracne of the face and neck (claimed as due to Agent 
Orange exposure).  

The issue of entitlement to an increased rating for 
dermatitis of the neck and left shoulder is addressed in the 
Remand which follows this decision.


FINDINGS OF FACT

1.	Attempts to obtain all relevant evidence necessary for 
disposition of the veteran's appeal on this issue have 
been made by the RO.

2.	There is no competent evidence that the veteran currently 
has disability due to chloracne or that chloracne was 
diagnosed during or since service, or that the veteran had 
any service in Vietnam.


CONCLUSION OF LAW

Service connection for chloracne is not warranted. 38 
U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2002).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The service medical records reflect that while in service 
from January 1952 to October 1952, the veteran was admitted 
in July 1952 to an Army Hospital.  Diagnoses were dermatitis, 
n.e.c., tinea versicolor, left neck and left shoulder, and 
tuberculosis.  A September 1952 clinical abstract noted that 
patchy lesions of tinea versicolor were present on the neck 
and left shoulder area, first noted by the veteran in about 
June 1952.

Service connection was granted for dermatitis, neck and left 
shoulder, effective from November 1, 1952, noncompensably 
rated, subsequently increased to 10 percent effective from 
January 1978.

In December 2000 the veteran submitted VA outpatient 
treatment records dated from January 2000 to February 2001, 
and filed a claim for service connection for chloracne of the 
face and neck due to Agent Orange exposure.  All relevant 
post-separation evidence of record shows treatment for 
seborrheic dermatitis and tinea versicolor.  The December 
2002 VA examination reflects a diagnosis of seborrheic 
dermatitis.  There is no diagnosis of, or record of treatment 
for, chloracne in the record.

Duty to Assist and Notify

The Board is satisfied that all relevant facts have been 
properly developed and no further assistance to the veteran 
is required in order to comply with the duty to assist.  See 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
Regulations implementing the VCAA are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2002).  Except 
as specifically noted, the new regulations are effective 
November 9, 2000.

In this regard the veteran has been provided with a statement 
of the case and supplemental statement(s) of the case that 
discuss the pertinent evidence, and the laws and regulations 
related to the claim, and essentially notify him of the 
evidence needed to prevail on the claim.  In various 
correspondence and in a VCAA letter dated in February 2001, 
as well as in the supplemental statement of the case, the RO 
requested that the veteran supply information on medical 
providers who examined him, notified him of evidence still 
needed, what he could do to assist with his claims, and what 
evidence he needed to substantiate his claim.  The 
correspondence and letter gave notice of what evidence the 
appellant needed to submit and what evidence VA would try to 
obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The veteran has not referenced any outstanding evidence that 
might aid in his claim that the RO has not made attempts to 
obtain, there is no identified evidence that has not been 
accounted for, and the veteran has been given the opportunity 
to submit written argument, and was provided with a VA 
examination.

The Board finds that the veteran has been provided with 
adequate notice of the evidence needed to successfully prove 
his claim of entitlement to service connection for chloracne, 
and that there is no prejudice to him by appellate 
consideration of the claim at this time without another 
remand of the case to the RO for providing additional 
assistance to the veteran in the development of his claim as 
required by the VCAA or to give him another opportunity to 
present additional evidence and/or argument.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  The record on appeal demonstrates 
the futility of any further evidentiary development and that 
there is no reasonable possibility that further assistance 
would aid him in substantiating his claim.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Analysis

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service. See 38 U.S.C.A. § 1110, 
1131; 38 C.F.R. § 3.303.  

Applicable criteria provide that a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era and has a disease listed at 38 
C.F.R. § 3.309(e), shall be presumed to have been exposed 
during such service to a herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  The last date 
on which such a veteran shall be presumed to have been 
exposed to a herbicide agent shall be the last date on which 
he or she served in the Republic of Vietnam during the 
Vietnam era.  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam. 38 C.F.R. § 3.307(a)(6)(iii).

If a veteran were exposed to a herbicide agent during active 
military, naval, or air service, chloracne or other acneform 
diseases consistent with chloracne shall be service-connected 
if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, 
even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied. 38 
C.F.R. § 3.309(e).  Chloracne must have become manifest to a 
degree of 10 percent or more within one year of the veteran's 
last exposure to an herbicide agent during active service. 38 
C.F.R. § 3.307(a)(6)(ii). 

Preliminarily, the veteran's DD-214 shows that he had active 
service only in the Korean era.  Further, in order for the 
claim for service connection to be successful, there must be 
competent evidence that the veteran currently has the claimed 
disability. See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  While the record shows that the veteran has service-
connected dermatitis and tinea versicolor, chloracne is not 
shown.  

With respect to the veteran's own arguments, he is not shown 
to have any particular medical expertise. Therefore, he is 
not competent to express an authoritative opinion on medical 
diagnosis or medical causation. See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1992); Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).
In the absence of a showing of service in Vietnam, or a 
current disability due to chloracne, service connection for 
chloracne is not warranted.

ORDER

Service connection for chloracne is denied.


REMAND

Increased Rating for dermatitis

The veteran's service-connected dermatitis is currently rated 
as 10 percent disabling pursuant to 38 C.F.R. § 4.118, 
Diagnostic Code 7806.  The Board observes that new VA 
regulations concerning skin disorders were promulgated during 
the course of the veteran's increased rating claim, and 
became effective August 30, 2002.  When a law or regulation 
changes after a claim has been filed, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran generally applies. 
See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In a March 
2003 supplemental statement of the case, the RO continued the 
10 percent disability evaluation for dermatitis of the neck 
and left shoulder with consideration of the revised 
regulations.  

In his May 2001 notice of disagreement, the veteran asserted 
that he has constant itching, marked disfigurement and 
discoloration, and that his face is also involved in his skin 
condition.  He referred to color photographs previously 
submitted in May 1999, asserting discoloration and 
pigmentation irregularities. 

In a VA Form 9 substantive appeal dated in June 2001, he 
asserted that he has scaling and discoloration of the face, 
neck and shoulders, constant itching, and disfigurement.

The December 2002 VA examination did not address symptoms 
tracking the revised rating criteria, with specific attention 
to the claims of disfigurement and pigmentation abnormalities 
of the affected areas.


Accordingly, this case is REMANDED to the RO for the 
following actions:

1.	The claims folder should be returned to the 
same examiner who performed the December 
2002 VA examination, (or a suitable 
substitute) for an Addendum to the 
examination.  The claims folder should be 
reviewed by the examiner in conjunction 
with the examination, and the examiner 
should note such review in the Addendum.

2.	If possible, the veteran should be examined 
during a periodic episode of exacerbation, 
itching, scaling and bleeding as described 
by him in the December 2002 VA examination.

3.	The examiner is asked to specifically 
identify all areas affected, with reference 
to the head, face, neck and left shoulder, 
and to specifically state whether the 
following is present: (a) Scars of the 
head, face or neck which are severely 
disfiguring, especially if productive of a 
marked and unsightly deformity of the 
eyelids, lips, or auricles; (b) disfiguring 
scars of the head, face or neck which are a 
complete or exceptionally repugnant 
deformity of one side of the face, or 
marked or repugnant bilateral 
disfigurement. Any tissue loss or 
cicatrization, marked discoloration, color 
contrast, or the like, should be 
specifically noted. (See DC 7800 prior to 
August 2002).

4.	The examiner is specifically asked to 
identify areas where there is (1) exudation 
or constant itching, extensive lesions, or 
marked disfigurement; ulceration or 
extensive exfoliation or crusting, and 
systemic or nervous manifestations, or a 
skin disorder that is exceptionally 
repugnant. (See DC 7806 prior to August 
2002).

5.	The examiner is also asked to: (1) specify 
whether there is disfigurement of the head, 
face, or neck with visible or palpable 
tissue loss and either gross distortion or 
asymmetry of one feature or paired set of 
features nose, chin, forehead, eyes 
(including eyelids), ears (auricles), 
cheeks, lips; and (2) specifically identify 
the presence of any of the following 
characteristics of disfigurement: (a) skin 
hypo-or hyper- pigmented; (b) skin texture 
abnormal (irregular, atrophic, shiny, 
scaly, etc.); (c) underlying soft tissue 
missing; (d) skin indurated and inflexible.  
If the affected area of each of the above 
characteristics exceeds six square inches 
or 39 sq. cm., this should be noted. 
Consideration should be made of the color 
photographs in the record, when evaluating 
under the above criteria. (See Revised DC 
7800 effective from August 2002).

6.	The examiner should state the percent of 
the entire body or percent of exposed areas 
affected during periodic episodes of 
exacerbation, if possible.

7.	Thereafter, the RO should readjudicate the 
claim. If any benefit sought on appeal 
remains denied, the appellant should be 
provided an appropriate supplemental 
statement of the case and given the 
opportunity to respond. The case should 
then be returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



